      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS

ALFIE CARTER,                             )
                                          )
                     Plaintiff,           )
                                          )       Case No.:
       v.                                 )
                                          )       JURY TRIAL DEMANDED
UNION PACIFIC RAILROAD                    )
COMPANY                                   )
Serve at:                                 )
The Corporation Company, Inc.             )
112 SW 7th Street Suite 3C,               )
Topeka, KS 66603                          )
                                          )
                     Defendant.           )

                                     COMPLAINT

       COMES NOW Plaintiff, by and through undersigned counsel, and for his Complaint

states the following to the Court:

                                         PARTIES

       1.     Plaintiff Alfie Carter (hereinafter sometimes referred to as “Plaintiff”) was

an employee of Defendant Union Pacific Railroad (River City) LLC (hereinafter

sometimes referred to as “Defendant”).

       2.     Plaintiff was subjected to pervasive disability discrimination and retaliation

by one or more agents and/or employees of Defendant.

       3.     Plaintiff is an African American Male over the age of 40 and a resident of

the state of Missouri.

       4.     Defendant is a foreign corporation in good standing in the State of Kansas,

and organized under the laws of the State of Delaware.


                                              1
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 2 of 12




       5.      At all relevant times, Defendant was authorized to conduct business in the

State of Kansas and was conducting continuous and systematic business in the State of

Kansas.

       6.      At all relevant times, Plaintiff worked for Defendant at Defendant’s location

at 20 East Fairfax Blvd. Kansas City, KS 66115.

       7.      Defendant had more than twenty (20) employees on all relevant dates

contained herein.

                              JURISDICTION AND VENUE

       8.      The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       9.      Jurisdiction and venue are proper in the district of Kansas pursuant to 28 U.S.

Code § 1331.

       10.     Plaintiff received one Notice of Right to Sue letter from the Equal

Employment Opportunity Commission (“EEOC”) on or about December 2, 2019. A copy

of Plaintiff’s Notice of Right to Sue from the EEOC is attached hereto, marked as

“Plaintiff’s Exhibit 1,” and is hereby incorporated as if fully set forth herein.

       11.     Plaintiff’s cause of action arises out of conduct that took place in the state of

Kansas.

                          ADMINISTRATIVE PROCEDURES

       12.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.




                                               2
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 3 of 12




       13.     On or about June 6, 2019, Plaintiff timely filed – with the Equal Employment

Opportunity Commission (“EEOC”) – a charge of discrimination against Defendant on the

basis of disability discrimination and retaliation. A copy of said charge of discrimination

is attached hereto, marked as “Plaintiff’s Exhibit 2,” and is hereby incorporated as if fully

set forth herein.

       14.     On or about November 29, 2019, the EEOC issued Plaintiff a Notice of Right

to Sue (see Plaintiff’s Exhibit 1) related to the Charge of Discrimination identified above,

and this lawsuit is being filed within 90 days Plaintiff’s receipt of the EEOC’s issuance of

said Notice.

       15.     Plaintiff received the EEOC’s Notice of his Right to Sue on or about

December 2, 2019.

       16.     The aforesaid charge of discrimination provided the EEOC sufficient

opportunity to investigate the full scope of the controversy between the parties and,

accordingly, the sweep of this judicial complaint may be, and is, as broad as the scope of

an EEOC investigation that could reasonably be expected to have grown out of the charge

of discrimination.

       17.     Plaintiff has satisfied all private, administrative, and judicial prerequisites to

the institution of this action, and this Petition was filed within the applicable statute of

limitations.

               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       18.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.


                                               3
        Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 4 of 12




        19.   Plaintiff was hired by Defendant in approximately 2004.

        20.   Plaintiff has Diabetes.

        21.   On or about July 16, 2018 Plaintiff was in a motorcycle accident.

        22.   Soon after, Plaintiff was placed on leave from his employment with the

Defendant.

        23.   Plaintiff received a head injury during the crash and broke 3 ribs.

        24.   Plaintiff’s Diabetes, his head injury, and broken ribs are disabilities as

defined in 42 U.S.C.§12102(2).

        25.   Plaintiff was treated for both injuries and received a CT scan on August 3,

2018.

        26.   The CT scan was reviewed by Dr. William Rosenburg, a neurologist who

interviewed and treated Plaintiff in person.

        27.   Dr. Rosenburg found no intracranial hemorrhaging, fractures, or acute

traumatic injury to Plaintiff’s brain.

        28.   Dr. Rosenburg cleared Plaintiff, based on his CT scan results and his a

physical examination, to return to work on August 3, 2018.

        29.   Plaintiff’s ribs were still broken and so he was instructed by his general

physician Sequita Richardson he needed to remain on leave until September of 2018 to

finish healing.

        30.   Plaintiff requested medical leave to finish healing until September of 2018.

        31.   Plaintiff kept in contact with Union Pacific regarding his medical leave

requests.


                                               4
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 5 of 12




       32.    On August 28, 2018 Plaintiff was cleared by Dr. Richardson to return to work

on September 1, 2018 because his ribs had finally healed.

       33.    She also reviewed Plaintiff’s CT Scan and found Plaintiff had exhibited no

signs or symptoms of concussion, and again no evidence of hemorrhage or contusion.

       34.    Plaintiff then attempted to return to work with Union Pacific on September

1, 2018.

       35.    Plaintiff was informed by Defendant that he would not be allowed to return

to work.

       36.    On September 10, 2019 Defendant sent Plaintiff a letter which stated that

because he had taken medical leave, his file would need to be reviewed by Defendant’s in-

house physician for “fitness for duty.”

       37.    Defendant then demanded Plaintiff’s entire medical file from all treating

physicians and including records on his totally unrelated diabetes condition.

       38.    Plaintiff cooperated and provided Defendant with the medical information.

       39.    Plaintiff was never examined by any of Defendant’s medical staff. Nor were

the CT Scans included in the medical review conducted by Defendant’s doctor.

       40.    Defendant’s doctor ignored the medical opinions of all of Plaintiff’s treating

physicians who stated Plaintiff was fit for duty.

       41.    Instead, Defendant’s doctor, John Holland, concluded that Plaintiff was unfit

to return to work due to a “reported health condition.”

       42.    On October 22, 2018 Holland stated in a letter to Plaintiff that Plaintiff would

not be allowed to work for Defendant for the next five (5) years.


                                              5
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 6 of 12




       43.    Defendant then stated through its agents in its Human Resources Department

that Plaintiff was placed on leave without pay and that he would not qualify for any other

position due to his “health condition.”

       44.    At a minimum, the Defendant perceived the Plaintiff as being disabled.

      COUNT I- DISAIBLITY DISCIRMINATION IN VOLATION OF THE

                      AMERICANS WITH DISABILITIES ACT

       45.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       46.    Plaintiff, by virtue of his disability, is a member of a class of persons

protected by the ADA.

       47.    Plaintiff was qualified to perform the essential functions of his job with or

without a reasonable accommodation.

       48.    During the course of Plaintiff’s employment with Defendant, Plaintiff has

been subjected to severe and unwelcome discrimination based on his disability, including,

but not limited to, that contained within this Petition.

       49.    At all times, the offensive, harassing, and discriminatory conduct was severe,

unwelcome, and objected to or opposed by Plaintiff. Nonetheless, Defendant’s conduct did

not cease.

       50.    The offensive, harassing, and discriminatory conduct was sufficiently severe

and/or pervasive that a reasonable person in Plaintiff’s position would find Plaintiff’s work

environment to be hostile and/or abusive.

       51.    Specifically, Plaintiff was terminated or discharged by Defendant.


                                               6
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 7 of 12




       52.     Defendant engaged in action that made Plaintiff’s working conditions

intolerable.

       53.     But for Plaintiff’s disability Defendant would not have taken those actions.

       54.     At a minimum, the Defendant perceived that Plaintiff was disabled and

therefore unable to perform his job.

       55.     Defendant acted with the intent of forcing Plaintiff to quit.

       56.     Alternatively, Defendant telling Plaintiff he could not work for Defendant

for the next five (5) years made Plaintiff’s resignation reasonably foreseeable.

       57.     A reasonable person in Plaintiff’s position would have deemed resignation

the only reasonable alternative.

       58.     A reasonable person would not stay at a job without pay for five years, and

Plaintiff was placed on “leave without pay” for that period of time.

       59.     Plaintiff was constructively discharged or terminated.

       60.     At the time that the offensive, harassing, and discriminatory conduct

occurred, Plaintiff believed his work environment to be hostile, and/or abusive, and said

conduct adversely affected the terms, conditions, and/or privileges of his employment.

       61.     Defendant knew or should have known of the disability discrimination, as

Defendant’s Doctor Holland was the one conducting the medical review of Plaintiff’s

medical history.

       62.     Defendant failed to exercise reasonable care to prevent and/or promptly

correct the aforementioned offensive, harassing, and discriminatory conduct by Defendant,

including, but not limited to, one or both of the following:


                                              7
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 8 of 12




             a. Failing to make good-faith efforts to establish and enforce policies to prevent

                illegal   discrimination   against    its   employees,     including   disability

                discrimination;

             b. Failing to properly train and/or otherwise inform their supervisors and

                employees concerning their duties and obligations under the civil rights laws,

                including the ADA; and/or

             c. Refusing or failing to engage in an interactive process.

       63.      Plaintiff’s disability was, at the very least, a motivating factor in Defendant’s

disparate treatment of Plaintiff.

       64.      Plaintiff’s disability was a motivating factor, or played a part in the decision

to terminate Plaintiff.

       65.      As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – because of his disability, in violation of the ADA – at the hands

of Defendant during the course of his employment.

       66.      As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has been, and continues to be, deprived of monetary and non-monetary benefits.

       67.      As a direct and proximate result of the Defendant’s actions and/or omissions,

Plaintiff has suffered, and continues to suffer, garden variety emotional distress and other

non-medical bill related compensatory damages.

       68.      By failing to take prompt and effective remedial action – e.g. disciplining

Plaintiff’s supervisors – Defendant, in effect, condoned, ratified, and/or authorized the

harassment, discrimination, and retaliation against Plaintiff.


                                                8
      Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 9 of 12




       69.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to punish Defendant and/or deter it and others from like conduct in

the future.

       70.    Plaintiff is entitled to recover reasonable attorneys’ fees from Defendant

under the ADA.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages -

compensatory, nominal, and/or punitive as is deemed fair and reasonable; for reasonable

attorneys’ fees; for costs; for interest, as allowed by law; and for such other and further

relief as this Court deems just and proper under the circumstances.

                    COUNT II – DISABILTY DISCRIMINATION
                                 RETALIATION
                               Violation of the ADA

       71.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       72.    Plaintiff engaged in protected activities, including but not limited to,

reporting his injuries and disability to Defendant’s supervisory employees, seeking medical

leave for his injuries and opposing being terminated by Defendant.

       73.    As a result of engaging in said protected activities, Plaintiff suffered adverse

employment actions, as alleged in this Petition.

       74.    Plaintiff’s engagement in such protected activities was, at the very least, a

motivating factor in the adverse employment actions suffered by Plaintiff.


                                              9
     Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 10 of 12




       75.    As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination because of his disability, in violation of the ADA at the hands of

Defendant during the course of Plaintiff’s employment.

       76.    As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has been, and continues to be, deprived of income, as well as other monetary and

non-monetary benefits.

       77.    As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered, and continues to suffer, garden variety emotional distress and other

non-medical bill related compensatory damages.

       78.    By failing to take prompt and effective remedial action – e.g. reprimanding

Plaintiff’s supervisor and/or terminating his employment – Defendant, in effect, condoned,

ratified, and/or authorized the harassment, discrimination, and retaliation against Plaintiff.

       79.    As shown by the foregoing Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to deter them and others from like conduct in the future.

       80.    Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned case against Defendant, as provided by the ADA.

       81.    Plaintiff is entitled to recover costs associated with the above-captioned

cause of action, as provided by the ADA.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive as is deemed fair and reasonable; for reasonable


                                             10
     Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 11 of 12




attorneys’ fees; for costs; for interest, as allowed by law; and for such other and further

relief as this Court deems just and proper under the circumstances.

                             COUNT III – RETALIATION
                     Violation of the Family and Medical Leave Act

       82.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       83.    At all relevant times, Defendant was an employer covered by and within the

meaning of the FMLA.

       84.    Plaintiff engaged in conduct protected under the FMLA by requesting (and

taking) medical leave due to injuries sustained in a motorcycle accident.

       85.    Defendant then demanded Plaintiff’s private medical files and conducted a

“fitness for duty” review when Plaintiff tried to return to work.

       86.    Defendant then terminated Plaintiff and told him he would not be able to

work for Defendant for five (5) years.

       87.    Plaintiff’s exercise of his rights under FMLA were the motivating and/or

determining factors in Defendant’s decision to terminate Plaintiff.

       88.    As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has been, and continues to be, deprived of income, as well as other monetary and

non-monetary benefits.

       89.    As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered, and continues to suffer, garden variety emotional distress and other

non-medical bill related compensatory damages.



                                              11
     Case 2:20-cv-02093-DDC-KGG Document 1 Filed 03/01/20 Page 12 of 12




       90.    Defendant’s unlawful retaliation against Plaintiff was committed with malice

or reckless disregard for Plaintiff’s federally protected rights under the FMLA.

       91.    Thus, Plaintiff is entitled to an award of punitive damages in an amount

sufficient to punish Defendant and to deter it and other companies from engaging in similar

conduct in the future.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive as is deemed fair and reasonable; for reasonable

attorneys’ fees; for costs; for interest, as allowed by law; and for such other and further

relief as this Court deems just and proper under the circumstances.


                                   Respectfully submitted,

                                   HOLLINGSHEAD & DUDLEY

                                   /s/ Nicholas J. Dudley
                                   Nicholas J. Dudley #78251MO
                                   1114 West Main Street
                                   Blue Springs, Missouri 64015
                                   Telephone: (816) 224-9500
                                   Facsimile: (816) 224-9503
                                   Email:        ndudley@hdtriallawyers.com

                                   COUNSEL FOR PLAINTIFF




                                            12
